Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 12/14/2021 has been entered.  Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 12/14/2021, with respect to the rejections of claims 1-20, have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip H. Burrus IV on 1/19/2022.
Please amend claims 1, 8, 9, 11, and 18-20 as follows:
1.    A method of low power virtual reality presence monitoring and notification via a virtual reality (VR) headset worn by a user, the method comprising:
during a VR session, detecting via one or more sensors on the VR headset that a person has entered a physical location occupied by the user; and
in response to detecting that a person has entered the physical location, identifying the person and generating and displaying a visual representation of the person to the user via the VR headset as part of the VR session wherein the visual representation of the person includes a textual label identifying the person; and 
the visual representation of the person comprises a VR character having a pose and relative location based on a pose and location of the person.

8.  The method in accordance with claim 1, wherein the looks different than 

9.    The method in accordance with claim 1, further comprising continuing to monitor the physical location of the person and updating a location of the visual representation of the person based on the location of the person 

11.    A system for low power virtual reality presence monitoring and notification comprising:
a virtual reality (VR) headset configured to be worn by a user, the VR headset   including:
one or more display units; 
one or more sensors; and
a processor configured to detect, during a VR session, via the one or more sensors, that a person has entered a physical location occupied by the user, and in response, to identify the person and generate and display a visual representation of the person to the user via at least one of the one or more display units of the VR headset,
wherein the visual representation of the person includes a textual label identifying the person; and 
the visual representation of the person comprises a VR character having a pose and relative location based on a pose and location of the person.

18. (Currently Amended) The system in accordance with claim 11, wherein the visual representation of the person depicts of a VR scene presented on the one or more display units 

19.    The system in accordance with claim 11, 
wherein the processor is further configured to monitor the location of the person and update a location of the visual representation of the person based on the physical location of the person.

20.    The system in accordance with claim 11, 
wherein the processor is further configured to stop [[the]] a VR display upon detecting that a person has entered the physical location occupied by the user, and wherein the visual representation of the person comprises a camera view of the person. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest 
 in response to detecting that a person has entered the physical location, identifying the person and generating and displaying a visual representation of the person to the user via the VR headset as part of the VR session,
wherein the visual representation of the person includes a textual label identifying the person; and 
the visual representation of the person comprises a VR character having a pose and relative location based on a pose and location of the person in the context of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619